 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusive bargaining representative of the employees of the Respondent in the appro-priate unit of production and maintenance employees,itwill be recommended thattheRespondent,upon request, bargaincollectivelywithsaidUnion as suchrepresentative.In the opinion of the Trial Examiner,the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the interdepend-ent guarantees of Section 7 of the Act, thereby minimizing industrial strife whichburdens and obstructs commerce, and to effectuate the policies of the Act, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Seafarers International Union of North America, Atlantic and Gulf District,Marine Allied Workers Division, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.2.By discharging Booker T. Washington and Aaron Harvin, thus discriminatingin regard to their hire and tenure of employment because each of them became amember of the Unionand engaged in unionactivities for the purposes of collectivebargaining or other mutual aid or protection, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.3.By failing and refusing on, and at all times after, November 6, 1959, to bargaincollectively with Seafarers International Union of North America, Atlantic and GulfDistrict,Marine Allied Workers Division, AFL-CIO, as the certified exclusive repre-sentative of the employees in the appropriate unit, Respondent has engaged in and isnow engaging in unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]rationalWelders Supply Company,Inc.'andInternationalUnion of Operating Engineers Local465, AFL-CIO,Petitioner.Case No. 11-RC-1354.October 31, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerold B. Sindler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer'sname appears as amended at the hearing.129 NLRB No. 58. NATIONAL WELDERS SUPPLY COMPANY, INC.5152.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer has three installations in the Charlotte, NorthCarolina, area, where it is engaged in the manufacture of commercialgases and cylinder trucks, and the sale and repair of welding equip-ment.The Employer also has sales and distribution employees inCharlotte and in branch office warehouses in Asheville, Fayetteville,and Salisbury, North Carolina; and Greenville, Columbia, Charleston,and Florence, South Carolina.The branch warehouses are locatedfrom 40 to 200 miles from Charlotte. The products manufactured atCharlotte are transported on the Employer's trucks to the branchesand are then distributed by driver-salesmen to the customers.Petitioner seeks a unit limited to the production and maintenanceemployees in the three Charlotte area installations.The Employercontends that such a unit is inappropriate because it excludes theover-the-road drivers who operate between Charlotte and the branches,and the warehousemen and driver-salesmen who are based at thebranches.There is no history of collective bargaining for any of theemployees involved.'The Employer's general offices, production facilities, main ware-house, and distribution center are located in the Charlotte area. Italso has a warehousing installation attached to its general offices,where' a number of driver-salesmen are engaged in making localdeliveries in the Charlotte area, in the same manner employed at theother six warehouses.The over-the-road trucks, which are all basedat Charlotte, make daily trips to the branches.At Charlotte, thetrucks are loaded and unloaded by platform men, while the samefunction is performed at the branches by warehousemen. The latteralso load and unload the driver-salesmen's trucks, act as storekeepers,wait on customers, and keep records.The unit requested by the Petitioner includes production and main-tenance employees, supply clerks, and platform men, all of whom arelocated at the various Charlotte installations. It would, however, ex-clude the remaining employees, based at Charlotte, who are engagedin distribution work-the truckdrivers and the driver-salesmen.Astheir work is closely integrated with production and as no labor or-SWe note that in 1954 the Board found appropriate a unit of production,maintenance,and delivery employees at Charlotte and at the other three installations in the Carolinaswhich the Employer then operated,and in 1959,the Board found appropriate a unit,agreed to by this Petitioner and the Employer,of production and maintenance employees,including drivers,at Charlotte and at the other six installations which were then beingoperated 516DECISIONSOF NATIONALLABOR RELATIONS BOARDganization seeks to represent them separately, we believe that theyshould also be included as part of the appropriate unit .3The remaining question with respect to the scope of the appropri-ate unit is whether the driver-salesmen and warehousemen at thebranch warehouses should also be included. Each branch is supervisedby a combination salesman-manager who spends a considerableamount of time in outside selling activities.All of the branch ware-houses are dependent on daily deliveries of gas cylinders originatingfrom Charlotte, while production in Charlotte requires a continuousreturn of empty cylinders to be refilled. Because of the limited num-ber of cylinders and restricted space at the warehouses, it is necessaryfor the dispatcher at Charlotte to be in daily communication with thebranches in order to determine the most efficient use of productionand warehouse facilities.As a result, work schedules and deliveriesare coordinated and supervised to a great extent by the general officeat Charlotte. In order to cope with emergency needs, personnel aretransferred for short periods between branches or from Charlotteto one of the branches.There is also frequent interchange withinthe branches between the warehousemen and the driver-salesmen.Warehousemen frequently make local deliveries while driver-salesmenspend approximately a quarter of their time at the warehouse itself.The duties of the platform men and supply clerks at Charlotte aresimilar to those of the branch warehousemen, and all employees,wherever located, are covered by the same pay structure and are gov-erned by the same operating instructions.On the basis of the above facts, particularly the overlapping workand duties of the warehousemen and driver-salesmen at the branches,and the similarity of their duties and working conditions with thoseof the driver-salesmen, supply clerks, and platform men at Charlotte,we believe that all employees engaged in distribution work at thebranches, including the driver-salesmen, should be included.Wetherefore find that only a unit of production, maintenance, and dis-tribution employees at all the Employer's installations is appropriatehere.The parties are in disagreement as to the unit placement of Newmanand Hoffman. The Petitioner, contrary to the Employer, wouldexclude both as supervisors.Newman is classified as senior supplyclerk in the shipping and receiving department in the main office.There are four other employees classified as supply clerks in the de-partment.Newman, as the senior man in the department, directs andassigns the work of the supply clerks in a routine manner or in ac-cordance with instructions from the general manager.There is noevidence that he has any of the indicia of supervisory authority.Weshall therefore include him in the unit.Hoffman is the dispatcher3 Foremost Dairies,Inc.,118 NLRB 1424,andThe Valley of Virginia Cooperative MilkProducersAssociation,127 NLRB 785. MIAMI VALLEY CARPENTERS' DISTRICT COUNCIL, ETC.517for the over-the-road drivers and coordinates deliveries to thebranches.He assigns routes to the over-the-road drivers and directsthe loading and unloading of the trucks.While he does not have theauthority to hire or discharge employees he does have the authorityto discipline and adjust grievances of employees.Accordingly, uponthe record as a whole, we find that Hoffman is a supervisor withinthe meaning of the Act, and we shall therefore exclude him fromthe unit.Accordingly, we find that the following employees constitute a unitappropriate for purposes of collective bargaining within the meaningof the Section 9 (b) of the Act :All of the Employer's production, maintenance, and distributionemployees in Charlotte, Asheville, Fayetteville, and Salisbury, NorthCarolina; and Greenville, Columbia, Charleston, and Florence, SouthCarolina, excluding office clerical employees, branch managers, thedispatcher, and all other supervisors as defined in the Act.Although the unit found appropriate is broader than that initiallysought by the Petitioner, the Petitioner has indicated its ability tomake a showing in such a unit. Accordingly, we instruct the RegionalDirector not to proceed with the election herein directed until he shallhave first determined that the Petitioner has made an adequate andtimely showing of interest among the employees in the appropriateunit .4[Text of Direction of Election omitted from publication.]*Foremost Dairies, Inc.,118 NLRB 1424,1428, footnote 7.Miami Valley Carpenters'DistrictCouncil of Dayton, Ohio,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO [B.G. Danis Company,Inc.]andC.H. Chester.Case No. 9-CB-83?.November 1, 1960DECISION AND ORDEROn April 4, 1960, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].129 NLRB No. 65.